— Appeal by the defendant from a judgment of the County Court, Westchester County (Corning, J.), rendered August 26, 1982, convicting him of operating a motor vehicle while in an intoxicated condition, as a felony, reckless driving, and violations of Vehicle and Traffic Law § 511 (1), § 1126 (a), and §§ 1111 and 1180 (a), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant challenges the sufficiency of the evidence and the trial court’s instructions with respect to his conviction for violation of Vehicle and Traffic Law § 511 by operating a motor vehicle while his driver’s license was revoked. We find that proof of notice of such revocation was not an element of a violation prior to the November 1, 1985 amendment of Vehicle and Traffic Law § 511 (cf. People v Evans, 79 Misc 2d 131, 133). Thus, the prosecution’s proof was sufficient to establish the defendant’s guilt beyond a reasonable doubt. The contention concerning the court’s charge has not been preserved for our review and is, in any event, without merit. Mangano, J. P., Gibbons, Bracken and Spatt, JJ., concur.